 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    ROBERT FORD,                                             Case No. 2:19-cv-00443-MMD-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      FEDERAL HIGHWAY ADMINSTRATION,
10    et al.,
11
                                          Defendants.
12

13
            This matter is before the Court on the Plaintiff’s failure to file his Certificate as to
14
     Interested Parties as required by LR 7.1-1. The Complaint (ECF No. 1) in this matter was filed
15
     on March 14, 2019. LR 7.1-1 requires that pro se parties and attorneys for private non-
16
     governmental parties must, upon entering a case, file a certificate as to interested parties, listing
17
     all persons, firms, partnerships or corporations, known to have a direct, pecuniary interest in the
18
     outcome of the case, including the names of all parent subsidiary, affiliate and/or insider of the
19
     named non-individual parties. If there are no known interested parties, other than those
20
     participating in the case, a statement to that effect must be filed. To date, the parties have failed
21
     to comply. Accordingly,
22
     ...
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28
                                                           1
 1          IT IS HEREBY ORDERED that Plaintiff shall file his Certificate as to Interested

 2   Parties, which fully complies with LR 7.1-1 no later than April 26, 2019. Failure to comply may

 3   result in the issuance of an order to show cause why sanctions should not be imposed.

 4          Dated this 12th day of April, 2019.
 5

 6
                                                        GEORGE FOLEY, JR.
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
